DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 08/19/2021, and the proposed examiner’s amendment authorized on 08/25/2021.
Claims 1-5 and 7-15 are currently pending in this application. Claims 1, 9, 10 and 13-15 have been amended. Claim 6 is cancelled.
No information disclosure statement (IDS) has been filed.

Response to Arguments
The previous 112(b) rejections to claims 9 and 10 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 112(d) rejections to claims 13-15 have been withdrawn in response to the proposed examiner’s amendments.
The previous 101 rejections to claim 13 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 102 rejections to claims 1, 2, 4, 5, 7, 9, 10, 13 and 14 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communications with James Bunts (reg. no. 75,578) on 08/25/2021.

IN THE CLAIMS
	Claim 13 (amended): A non-transitory computer readable storage medium configured to store computer-executable instructions on a node which configure a processor to: 
form a signing group with other nodes;
obtain, based on a secure random number: a) a multiplicative inverse of the secure random number; and b) a first signature component, r, wherein the first signature component is determined based on the secure random number and an elliptic curve generator point;
determine a partial signature based on a private secret share, the multiplicative inverse of the secure random number and the first signature component, wherein the partial signature is determined within an enclave associated with a trusted execution environment of the node;
receive partial signatures from the other nodes of the signing group; and
generate the second signature component, w, based on determined and received partial signatures; and
generate an elliptic curve digital signature algorithm signature comprising the first signature component, r, and the second signature component, w.

Claim 14 (amended): A system comprising:
an interface device of an electronic device;
a processor coupled to the interface device; and
a memory coupled to the processor, the memory having stored thereon computer executable instructions which cause the processor to: 
form a signing group with other electronic devices;
obtain based on a secure random number: a) a multiplicative inverse of the secure random number; and b) a first signature component, r, wherein the first signature component is determined based on the secure random number and an elliptic curve generator point;
determine a partial signature based on a private secret share, the multiplicative inverse of the secure random number and the first signature component, wherein the partial signature is determined within an enclave associated with a trusted execution environment of the electronic device;
receive partial signatures from the signing group;
generate the second signature component, w, based on determined and received partial signatures; and
generate an elliptic curve digital signature algorithm signature comprising the first signature component, r, and the second signature component, w.

	Claim 15 (amended): The system of claim 14, wherein the processor includes [[a]]the trusted execution environment and wherein the computer executable instructions are executed within the trusted execution environment.
	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 13 and 14,
El Defrawy et al. (US 9,489,522 B1) teaches a method and system for generation of elliptic curve digital signature algorithm (ECDSA) based digital signatures. A Secret-Share protocol is initialized between a client and a set of servers to share a set of shares of a private key s among the set of servers. The set of servers initializes a protocol to generate a digital signature on a message using the set of shares of the private keys without reconstructing or revealing the private key. The set of servers periodically initializes a Secret-Redistribute protocol on each share of the private key to re-randomize the set of shares. A SecretOpen protocol is initialized to reveal the private key s to an intended recipient, wherein the private key s is used to compute the digital signature – see abstract, figs. 4, 5; columns 9-11 of El Defrawy.

Beeson (US 7,869,593 B2) teaches a method and system to the use of the same private key in multiple public-private key pairs that are established for communicating with different parties and the use of the Elliptic Curve Digital Signature Algorithm (ECDSA). The step of identifying the domain parameters of the elliptic curve may include receiving an identification of the domain parameters from another party or selecting by the first party the domain parameters and communicating the selection to another party. The shared knowledge, known to multiple parties, permits each party to independently transform the generating point to arrive at a new generating point for use in elliptic curve cryptography, such as in generating public keys and digital signatures and in verifying digital signatures - see figs. 2, 9; abstract, columns 5-6 of Beeson.

Muir et al. (US 9,009,481 B2) teaches a digital signature generation (DSG) process which provides resistance against white box attackers by applying specially selected data transformations to the inputs, outputs and internal parameters of the algorithm. A transformed key (d) is produced by transforming “d” based on a random integer “f”, which can be used along with a transformed generator (e.g., G or g), and “f” itself, to produce a compatible signed messaged. The transformed generator is produced based on the generator, and the inverse of “f” modulo “n”. Then the DSG is slightly modified to use said transformed generator (e.g., G or g) and “d”, in place of said generator (G or g) and “d”, along with incorporating “f”, in said DSG process to produce a digital signature which can be verified by said verification process using the public key “Q” as if “d” and said generator were actually used in said DSG process – see abstract, figs. 3, 5; columns 3, 4 of Muir.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claims 1, 13 and 14 in a method, medium or system to:
form a signing group with other nodes;
obtain, based on a secure random number: a) a multiplicative inverse of the secure random number; and b) a first signature component, r, wherein the first signature component is determined based on the secure random number and an elliptic curve generator point;
determine a partial signature based on a private secret share, the multiplicative inverse of the secure random number and the first signature component, wherein the partial signature is determined within an enclave associated with a trusted execution environment of the node;
receive partial signatures from the other nodes of the signing group; and generate the second signature component, w, based on determined and received partial signatures; and
generate an elliptic curve digital signature algorithm signature comprising the first signature component, r, and the second signature component, w. 

Dependent claims 2-5, 7-12 and 15 are allowed as they depend from the allowable independent claim 1 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAUNG T LWIN/Primary Examiner, Art Unit 2495